Judge Birch
delivered the opinion of the court.
This was an action of assumpsit, brought in the St. Louis court of common pleas. The declaration alleged that the plaintiffs were ship-carpenters, engaged in framing and planking a ferry boat for the defendant; that the work was done by them at the request of one Alfred Cutting, the builder of said boat; that the work so done ( including materials furnished by them) amounted to three hundred dollars; that said Cutting and the plaintiffs were in the possession of said boat, then on the stocks ; that the defendants, well knowing the premises, and in consideration that the plaintiffs would deliver up the possession of said boat to him, (the defendant) undertook and promised the plaintiffs to pay all the demands of the hands who had been working on said boat; and that the plaintiffs, relying on said promise, did deliver up the said boat, and afterwards requested payment, &c.
A demurrer to this declaration being sustained by the court below, the cause is brought here by appeal. Although the declaration is rather ambiguously framed, it was probably designed to bring the ease as nearly as possible within the principle which was recognised in the case of Robbins vs. Ayres, 10 Mo. Rep. 538. We are unable to perceive, however, without resort to an inadmissible latitude of assumption, how it came to pass that the plaintiffs (who were in the employ of another person, with whom the defendant had contracted and to whom he was liable for the work done on his boat) acquired such a legal possession of the defendant’s vessel, as that its alleged delivery to the owner could constitute “a valuable'consideration,” upon which to ground this action.
For these reasons, the decision of the court of common pleas is affirmed.